Case 3:18-cv-00698-JM-NLS Document 49 Filed 01/30/19 PageID.131 Page 1 of 2



    1   MICHAEL A. CONGER (State Bar #147882)
        LA W OFFICES OF MICHAEL A. CONGER
    2   16236 San Dieguito Road, Suite 4-14
        P.O. Box 9374
    3   Rancho Santa Fe, CA 92067
        Telephone: (858) 759-0200
    4   Facsimile: (858) 759-1906

    5   Attorney for Plaintiffs Mike Murphy, Joshua Pittsley,
        and those similarly situated
    6

    7
    8                                 UNITED STATES DISTRICT COURT

    9                                SOUTHERN DISTRICT OF CALIFORNIA

   10   MIKE MURPHY, and JOSHUA PITTSLEY,                  )   Case No. 18-CV-0698-JM-NLS
        on behalf of themselves and all other              )
   11   employees similarly situated,                      )
                                                           )   STIPULATION OF DISMISSAL
   12                  Plaintiffs,                         )
                                                           )
   13   vs.                                                )
                                                           )
   14   CITY OF EL CAJON; and DOES 1 through               )
        10, inclusive,                                     )
   15                                                      )   District Judge:     Hon. Jeffrey T. Miller
                       Defendants.                         )   Magistrate Judge:   Hon. Nita L. Stonnes
   16                                                      )   Courtroom:          5D (5th Fl. - Schwartz)
                                                           )   Complaint Filed:    April 9, 2018
   17                                                      )   Trial Date:         Not yet set

   18

   19          IT IS HEREBY STIPULATED by and between the parties to this action through their

  20    designated counsel that plaintiff, Jeremiah Larson, be and hereby dismissed with prejudice from

  21    the above-captioned action pursuant to Fed. R. Civ. P. 41(a)(l), with each party to bear their own

  22    costs and attorney fees.

  23

  24    Dated: January 29,2019                       LAW OFFICE OF MICHAEL A. CONGER

  25

  26                                                 By:       /s/ Michael A. Conger
                                                               Attorney for Plaintiffs
  27                                                           E-Mail: congermike@aol.com

  28    /1/
                                                        1

                                                                                   Case No. 18-CV-0698-JM-NLS
Case 3:18-cv-00698-JM-NLS Document 49 Filed 01/30/19 PageID.132 Page 2 of 2



    1   Dated: January 30, 2019                   LIEBERT CASSIDY WHITMORE

    2

    3                                     By:     /s/ Stephanie Lowe
                                                  Attorney for Defendant
    4                                             E-Mail: slowe@lcwlegal.com

    5

    6

    7          IT IS SO ORDERED.

    8

    9   Dated: _ _ _ _ ,2018
                                   Hon. Jeffrey T. Miller
   10                              District Judge
                                   United States District Court for the
   11                              Southern District of California

   12

   13

   14

   15

   16

   17

   18

   19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              2

                                                                     Case No. 18-CV-0698-JM-NLS
